Citation Nr: 0416802	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-08 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a timely notice of disagreement to a July 10, 2001, 
decision was received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that a timely notice of 
disagreement had not been received to a July 10, 2001, 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  A timely notice of disagreement to a July 10, 2001, 
decision was not received.


CONCLUSION OF LAW

A timely notice of disagreement to a July 10, 2001, decision 
was not received.  38 U.S.C.A. §§ 1110, 1153, 5103A (West 
2002); 38 C.F.R. §§ 20.201, 20.301, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Development

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  
Both the VCAA and the implementing regulations are 
potentially applicable in the present case, and will be 
collectively referred to as "VCAA."

When the veteran received the July 10, 2001, decision, the 
timeliness of a notice of disagreement to which is at issue 
in this appeal, that decision contained the following 
language:  "If you do not agree with our decision, you 
should write us and tell us why.  You have one year from the 
date of this letter to appeal the decision.  The enclosed VA 
Form 4107, 'Notice of Procedural and Appellate Rights,' 
explains your right to appeal."

The claim that a timely notice of disagreement has been filed 
is a downstream issue.  The VA General Counsel has held that 
no VCAA notice was required for such downstream issues, and 
that a Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 
25180 (2004); cf. Huston v. Principi, 17 Vet. App. 370 
(2002).  The Board is bound by the General Counsel's opinion.  
38 U.S.C.A. § 7104(c) (West 2002).

In the March 2003 statement of the case, the veteran was 
informed of the criteria for timeliness of a notice of 
disagreement and given opportunity to respond and provide 
evidence to demonstrate that a timely notice of disagreement 
was received.  Additionally, he was sent a VCAA notice and 
development letter in May 2001 on the issue of restoration of 
benefits (which was the subject of the July 2001 decision).  
That letter explained what evidence was required for him to 
substantiate his claim for restoration, what evidence VA 
would attempt to obtain for him, and what evidence he needed 
to obtain and submit.  Furthermore, the file contains a 
report of contact dated June 25, 2001, that shows that the 
veteran stated he had no other medical information to submit 
and that the case should be rated.

The Court of Appeals for Veterans Claims (Court) recently 
held that under 38 U.S.C.A. § 5103 (a), a claimant must be 
given notice of the matters specified in that statute as well 
as under 38 C.F.R. § 3.159 prior to the initial unfavorable 
decision of the agency of original jurisdiction.  See 
Pelegrini v. Principi, 17 Vet.App. 412 (2004).  However, it 
is also pointed out that in the Pelegrini decision, the Court 
implicitly determined that such notice was not necessary if 
it could be shown that lack of such notice was not 
prejudicial to the appellant.

In this instance, even though the appellant may not have been 
provided the aforementioned notice prior to the initial 
unfavorable decision, it is determined that either he was not 
prejudiced by such failure, or that notice was not required 
for a downstream issue.  The veteran has been provided 
opportunity to submit evidence showing that a timely notice 
of disagreement was received.  Therefore, any deficiency of 
notice was not prejudicial error because the veteran retained 
the opportunity to submit evidence substantiating his claim 
and was informed of what evidence was required to 
substantiate the claim.

In view of the development that has been undertaken in this 
claim, the Board finds that further development is not needed 
to comply with VCAA.  The appellant has been informed of the 
information and evidence needed to substantiate his claim.  
He has not identified any additional, relevant evidence that 
has not been requested or obtained.  The Board further finds 
that there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  
Therefore, the Board finds that the requirements under the 
VCAA, to the extent they are applicable, have been met.

II.  Factual Background

The veteran's claims folder contains a copy of VA Form 21-22, 
Appointment of Veterans' Service Organization as Claimant's 
Representative, executed on March 19, 1991, in favor of the 
Veterans of Foreign Wars.

A September 1995 rating decision increased the veteran's 
compensation for service-connection back disabilities from 20 
percent to 60 percent.  The evidence shows that the veteran 
was also receiving benefits from the Office of Workers' 
Compensation Program for a back injury.  Subsequently, a June 
2000 rating decision informed the veteran that service-
connected compensation payments and Office of Workers' 
Compensation Program benefits could not be received 
concurrently for the same disability.  Therefore, that letter 
proposed to reduce the veteran's benefits.  That reduction 
was enacted in a September 2000 decision, creating an 
overpayment of VA benefits.  The veteran requested waiver of 
the overpayment in October 2000.  Waiver of recovery of the 
overpayment was granted in November 2001.

Concurrently, the veteran also filed a claim for restoration 
of VA benefits in March 2001, stating that VA was paying him 
for a spinal disc disability and Workers' Compensation was 
paying him for a sprain of the lumbar spine.  He felt that 
these two disabilities were two different disabilities and 
that his benefits should be restored.  The veteran was sent a 
notice and development letter in May 2001.  The claim for 
restoration was then denied in a letter dated July 10, 2001.

A letter was received on July 31, 2001, from a Member of 
Congress.  Enclosed with that letter was a copy of the July 
10, 2001, decision and a "Case Authorization Sheet" signed 
by the veteran in favor of the Congressmen.  That Case 
Authorization Sheet states:  "In accordance with the 
provisions of the Privacy Act, I hereby authorize Congressman 
Hutchinson or a member of his staff to make the appropriate 
inquiry on my behalf."  The letter notes that the veteran, 
"contends that spinal disc condition and lumbar spine sprain 
are not the same condition," and that the veteran did not 
feel that the decision made by VA was correct.

A letter was received from another Member of Congress on 
March 29, 2002.  That letter had a Case Authorization sheet 
signed by the veteran with the same authorization to make 
"appropriate inquiry on my behalf."  The Congressman's 
letter stated that the veteran desired to have his VA 
benefits reinstated.  On May 13, 2002, the Congressman's 
office was advised that there was no record of a pending 
appeal on the issue of whether a spinal disc condition and a 
lumbar sprain were the same condition.

On August 9, 2002, a letter dated July 29, 2002, was received 
from the veteran wherein he stated that he had filed an 
appeal to the July 10, 2001, decision on July 18, 2001.

On November 14, 2002, a letter dated November 11, 2002, was 
received from the veteran wherein he again stated that he had 
filed a notice of disagreement on July 18, 2001.  Attached 
was a copy of a letter dated July 18, 2001.  However, that 
letter is not shown to have been in the claims folder or to 
have been received by VA prior to November 14, 2002.

A November 26, 2002, letter informed the veteran that he had 
not filed a timely notice of disagreement to a July 10, 2001, 
decision.  He filed a notice of disagreement to that decision 
that was received on December 9, 2002.  A statement of the 
case was issued on March 26, 2003, and a substantive appeal 
was received on March 31, 2003.

III.  Law and Analysis

The pertinent statue provides that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notice of the result of initial review or determination.  
Such notice must be in writing and be filed with the activity 
which entered the determination with which disagreement is 
expressed.  A notice of disagreement postmarked before the 
expiration of the one-year period will be accepted as timely 
filed.  Notices of disagreement must be in writing and may be 
filed by the claimant, the claimant's legal guardian, or such 
accredited representative, attorney, or authorized agent as 
may be selected by the claimant or legal guardian.  Not more 
than one recognized organization, attorney, or agent will be 
recognized at any one time in the prosecution of a claim.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.201, 
20.301, 20.302 (2003).

The Board finds that a timely notice of disagreement was not 
received to a July 10, 2001, decision.  Two letters from 
Members of Congress were received in the one-year period 
following the July 10, 2001 decision.  However, those letters 
cannot constitute a notice of disagreement.  Neither 
Congressman was the veteran's legal guardian, accredited 
representative, attorney, or authorized agent.  Only one 
representative is permitted to represent the claimant in 
prosecuting a claim at any one time and the veteran had 
appointed the Veterans of Foreign Wars as his representative.  
The authorization language on the releases accompanying those 
letters from the Congressmen only authorized the Congressmen 
to make inquiries pursuant to the Privacy Act, and thus those 
releases cannot be construed as appointment of the 
Congressmen as the veteran's representative for purposes of 
prosecuting his claim for restoration of benefits.

On August 9, 2002, VA received a statement from the veteran 
wherein he contended that he had submitted a notice of 
disagreement on July 18, 2001.  However, that statement was 
received more than one year following the July 10, 2001, 
denial and thus would not constitute a timely notice of 
disagreement.

On November 14, 2002, VA received a statement from the 
veteran with a letter dated July 18, 2001, attached.  
However, that letter dated July 18, 2001, is not otherwise 
shown to have been received by VA within one year following 
the July 10, 2001, denial.  Therefore, that letter, although 
dated July 18, 2001, was first received by VA on November 14, 
2002, and that letter does not constitute a timely notice of 
disagreement.

There is no other document of record that constitutes a 
timely notice of disagreement to the July 10, 2001, denial of 
restoration of benefits.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
that a timely notice of disagreement to a July 10, 2001, 
decision was received, and that claim must be denied.

Accordingly, the Board finds that a timely notice of 
disagreement to a July 10, 2001, decision was not received.  
38 U.S.C.A. §§ 1110, 1153, 5103A (West 2002); 38 C.F.R. 
§§ 20.201, 20.301, 20.302 (2003).




ORDER

A timely notice of disagreement to a July 10, 2001, decision 
was not received.




	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



